Exhibit 99.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Annual Report on Form10-K of Indiantown Cogeneration, L.P. for the year ended December 31, 2002, I, Thomas E. Legro, Vice President, Controller and Principal Accounting Officer of Indiantown Cogeneration, L.P., hereby certify pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: such Annual Report on Form 10-K for the year ended December 31, 2002, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in such Annual Report on Form 10-K for the tear ended December 31, 2002, fairly presents, in all material respects, the financial condition and results of operations of Indiantown Cogeneration, L.P. March 31, 2003 s/ THOMAS E. LEGRO Thomas E. Legro Vice President, Controller and Principal Accounting Officer Indiantown Cogeneration, L.P.
